Citation Nr: 0404140	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from March 1967 to February 
1971, with lost periods of service from February 7 to 
December 3, 1968, and from September 29 to November 4, 1969.  
He died on January [redacted], 2002; the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that determination, the RO, among other 
things, denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant disagreed and this appeal ensued.  

The Board herein REMANDS the case to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
evidentiary development and adjudication.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran died on January [redacted], 2002.  The certificate of 
death listed the primary cause of death as metastatic bladder 
cancer.  The record includes medical records indicating that 
the appellant had been diagnosed with bladder cancer in, but 
not earlier than, November 1995.  During his lifetime, the 
veteran filed a claim seeking service connection for bladder 
cancer, which the RO had denied citing the lack of any 
indication his bladder cancer was either linked directly to 
service or linked to his presumed exposure to herbicide 
agents while serving in Vietnam.  In making this 
determination, the RO noted the presence in the record of 
several documents from medical professionals who treated or 
examined the veteran.  These medical professionals did not 
indicate there was such a connection, though they did 
indicate that the veteran felt there was such a connection.  
More current medical evidence suggests that the veteran's 
exposure to herbicides in service impacted his cancer.  

The appellant herein seeks to establish this connection as 
the predicate to her claim of service connection for the 
cause of the veteran's death.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312 (2003).  

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 3.309(e) (2003), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A "herbicide agent" is a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era. 38 C.F.R. 3.307(a)(6)(i) (2003).  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. 3.307(a)(6)(iii) (2003).  

The evidence of record documents the veteran's service in 
Vietnam.  A Department of Defense (DD) Form 214, Armed Forces 
of the United States Report of Transfer or Discharge, 
indicated that he served in Vietnam from February 4 to 
September 27, 1968, and from June 6, 1970, to February 5, 
1971.  The record also showed his receipt of the Vietnam 
Service Medal and the Vietnam Campaign Medal, service awards 
signifying service in Vietnam.  The record thus supports the 
conclusion that the appellant served in Vietnam, and thereby 
had qualifying service in the Republic of Vietnam during the 
Vietnam era.  See 38 C.F.R. 3.307(a)(6)(iii), 3.313(a) 
(2003).

As indicated above, a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. 3.309 (2003) 
will be considered to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. 1116 (West 2002); 38 C.F.R. 3.307(a) 
(2003).  VA regulations provide that if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, the following diseases shall be service- connected 
if the requirements of 38 C.F.R. 3.307(a)(6) (2003) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. 3.307(d) (2003) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma; respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). The term 
"soft-tissue sarcoma" includes the following: adult 
fibrosarcoma; dermato- fibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma; acute and subacute peripheral neuropathy; and 
prostate cancer.  38 C.F.R. § 3.309(e) (2003).  

In this case, the record does not show that bladder cancer is 
listed at 38 C.F.R. § 3.309(e) (2003), thereby precluding 
service connection under that provision.  The appellant is 
not precluded, though, from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994). 

Although the RO made its determination based on the evidence 
of record, the medical evidence of record, including the VA 
examinations, have not specifically addressed the question of 
whether there is a connection between the bladder cancer that 
caused the veteran's death and his presumed exposure to 
herbicide agents in service.  To accurately adjudicate the 
claim, the case is REMANDED for the following development:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) 
are fully met.  The RO must convey 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  Arrange for the claims file to be 
reviewed by an appropriate VA physician 
to determine the nature and etiology of 
the veteran's cancer that caused his 
death.  Send the claims folder to the 
physician for review; the report written 
by the physician should specifically 
state that such a review was conducted.  
Ask the physician to opine - based on 
review of the evidence of record and 
using her or his professional expertise - 
whether the appellant's cancer that 
caused his death is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) related to service 
or to the veteran's presumed exposure to 
herbicide agents during service in 
Vietnam.  A complete rationale should be 
given for all opinions and conclusions 
expressed.   

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the appellant has the 
right to submit additional evidence and argument on the 
matters herein remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



